DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 24-30) in the reply filed on 24 September 2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-11 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman et al. (US 2016/0367825 A1, hereinafter Perryman’825) in view of Rogers et al. (US 2015/0380355 A1, hereinafter Rogers’355).
Regarding claims 1 and 24, Perryman’825 discloses a system for wireless signal transmission (e.g. abstract; Figs. 1, 2), comprising: an antenna configured to be affixed cranially on the patient (e.g. paragraph [0010] - electrodes, dipole antenna and one or more circuits configured and geometrically arranged to be located in deep brain structures or the cortical surface of the brain); one or more leads coupled with the antenna and configured for implantation in the patient (e.g. implanted lead module 114 with plural electrodes 254 necessarily utilizes at least one lead coupled to the electrodes 254 and the antenna 238; Fig. 3, step 302 where lead is implanted in body and electrically coupled to antenna), wherein the one or more leads are configured to deliver electrical or electromagnetic signal to the patient (e.g. abstract; paragraphs [0004], [0008], [0012]); and a transmitter in wireless communication with the antenna, wherein the transmitter is configured to wirelessly transmit a control signal relating to the electrical or electromagnetic signal to the antenna and wherein the one or more leads are configured to deliver the electrical or electromagnetic signal to the patient 
Further regarding claims 1 and 24, Perryman’825 discloses the invention substantially as claimed, but does not expressly disclose wherein the antenna is a fractal antenna. In the same field of endeavor, Rogers’355 teaches that it is known to use antennas having a self-similar and/or fractal-based geometry to provide beneficial features such as high fill factor and useful mechanical stretchability to provide conformal coverage over large areas of complex morphology (e.g. paragraph [0017]), for allowing systems to undergo larger elastic strains relative to more conventional system (e.g. paragraphs [0024], [0041], [0114]) and providing additional benefits such as invisibility during an MRI procedure and for improving biomedical interfaces between hard and soft materials (e.g. paragraphs [0152], [0163]). Rogers’355 further teaches that fractal antennas are known to support multiband operation in spatial scales more compact than other types of antennas (e.g. paragraph [0162]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Perryman’825, with a fractal antenna as taught by Rogers’355, since such a modification would provide the predictable results of providing high fill factor and multiband operation on a more compact spatial scale while also being stretchable and conformal and invisible during MRI procedures.
Regarding claim 2, Perryman’825 as modified discloses a CPU coupled with the fractal antenna, wherein the CPU is configured to process the received control signal (e.g. controller 250 of implanted module 114; paragraph [0071]).
Regarding claims 3-5 and 25, Perryman’825 as modified discloses wherein the lead are configured to receive biometric data associated with the patient, the CPU is configured to process the biometric data for transmission via the fractal antenna, and authenticate the transmitter and fractal antenna based at least in part on receiving the control signal (e.g. paragraphs [0103], [0104], [0106]).
Regarding claim 6, Perryman’825 as modified discloses wherein the CPU comprises an RF chip, and wherein the control signal is an RF signal (e.g. Fig. 2, 3, 6-8, 10; paragraphs [0053], [0055], [0056]). The fractal antennas of Rogers’355 as it modifies Perryman’825 are likewise used with an RF signal (e.g. paragraphs [0013], [0035], [0038] of Rogers’355).
Regarding claims 7 and 9, Perryman’825 as modified discloses wherein the RF chip is configured to convert the RF signal into a power source or energy source for the fractal antenna, the leads, or both and wherein the antenna comprises circuitry configured to power on based at least in part on receiving the control signal from the transmitter (e.g. paragraphs [0096], [0109]-[0111]; Figs. 4, 5). Rogers’355 as it modifies Perryman’825 further discloses wherein the RF signal is used to provide wireless power to the system (e.g. paragraphs [0067], [0082], [0084], [0189]).
Regarding claim 8, Perryman’825 discloses wherein the electrical signal is configured for deep brain stimulation (e.g. paragraphs [0010], [0023], [0027], [0044]).
Regarding claim 10, Perryman’825 discloses wherein the transmitter is configured for subcutaneous implantation (e.g. paragraphs [0049], [0055], [0089]).
Regarding claim 11, Rogers’355 as it modifies Perryman’825 discloses wherein the fractal antenna is flexible (e.g. paragraphs [0005], [0006], [0014], [0041]).
Regarding claim 26, Perryman’825 as modified discloses wherein the fractal antenna is configured to wirelessly transmit feedback associated with the electrical or electromagnetic signal (e.g. paragraphs [0004], [0006], [0012], [0045], [0062]-[0066]).
Regarding claim 27, Perryman’825 discloses wherein the stimulation targets include cerebral cortex, deep brain targets and the brainstem, among other neural targets (e.g. paragraph [0044]). Stimulation of such targets would necessarily rely on intercranial implantation of the leads in the patient.
Regarding claim 28, Perryman’825 discloses the invention substantially as claimed, but does not expressly disclose wherein the fractal antenna and leads comprise a bio-inert coating. However, use of bio-inert coatings on implantable medical devices is ubiquitously well known and almost universally applied, such that would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Perryman’825 with a bio-inert coating since it was known in the art that use of bio-inert coatings is used to provide the predictable results of improving a systems biocompatibility through such means as e.g. reducing or promoting tissue ingrowth as desired and insulating tissue from the electrical, mechanical and chemical properties of the device itself and the materials thereof.
Regarding claim 29, Rogers’355 as it modifies Perryman’825 discloses wherein the fractal antenna is configured to receive multi-band or wide-band RF signals (e.g. paragraph [0162]).
Regarding claim 30, Rogers’355 as it modifies Perryman’825 discloses wherein the fractal antenna comprises at least one self-similar design (e.g. Rogers’355 paragraph [0014], [0017], [0021], [0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
14 January 2021